DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-6, 9, 11-13, 21, 22, 24, 35, 39, 44, 49, 51, 59, 63, and 76 in the reply filed on March 17, 2022 is acknowledged.
Claims 79-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Status of the Claims 
3.	Claims 1-6, 9, 11-13, 21, 22, 24, 35, 39, 44, 49, 51, 59, 63, and 76 are under examination. 
Claims 79-82 are withdrawn.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 11, 12, 22, 24, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 5, 6, 11, 12, 22, 24, and 44 refer to genes in Table 1.  However, the instant claims do not list the genes, and it is unclear what the contents are in Table 1. In addition, the MPEP 2173.05(s) states "Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’ Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. See MPEP § 608.01(m) for information pertaining to the treatment of reference characters in a claim."  Thus, the instant claims are indefinite. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4, 9, 21, 49, 51, 59, and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (WO 2015/103037 A2).
Regarding claim 1, Chan et al. discloses a method of treating a subject having a melanoma, the method comprising: (a) acquiring a value of responder status to a therapy comprising an inhibitor of PD-1 or PDL1 for the subject (paragraphs [5], [95], and [23]), wherein said value of responder status comprises a measure of the tumor mutational burden (TMB) in a melanoma sample, or a sample derived from the melanoma, from the subject (paragraphs [94] and [123]); and (b) responsive to an increased value of responder status compared to a reference value of responder status (paragraph [94]), administering to the subject the therapy, thereby treating the subject (paragraph [101], [95] , and [122]).

Regarding claim 2, Chan et al. discloses a method wherein the subject has, or has been identified as having, an increased value of responder status compared to a reference value of responder status (paragraphs [101] and [94]).
 
Regarding claim 3, Chan et al. discloses a method of selecting a therapy comprising an inhibitor of PD-1 or PD-L1 for a subject having a melanoma (paragraphs [21], [95], [122]), the method comprising: acquiring a value of responder status to the therapy for the subject, wherein said value of responder status comprises a measure of the tumor mutational burden in a melanoma sample, or a sample derived from the melanoma, from the subject and wherein an increased value of responder status compared to a reference value of responder status, indicates that said subject is, or is likely to be, a responder, or said subject will respond, or will likely respond, to the therapy (paragraphs [123], [94], [132]), thereby selecting the therapy (paragraph [21]).  

Regarding claim 4, Chan et al. discloses a method of evaluating a subject having a melanoma (paragraphs [15] and [122]) the method comprising: (a) acquiring a value of responder status to a therapy comprising an inhibitor of PD-1 or PD-L1 for the subject (paragraphs [101] and [95]), wherein said value of responder status comprises a measure of the tumor mutational burden in a melanoma sample from the subject (paragraphs [123] and [132]) and (b) identifying the subject as a responder, a complete responder, a partial responder, or a non-responder to the therapy, wherein a value of responder status equal to or greater than a reference value of responder status indicates that said subject is a responder to the therapy; or wherein a value of responder status less than a reference value of responder status indicates that said subject is a non-responder, thereby evaluating the subject (paragraph [94] and [132]). 

Regarding claim 9, Chan et al. discloses that the therapy is administered to the subject, responsive to an increased level of tumor mutational burden in the sample from the subject, compared to a reference level of tumor mutational burden (paragraphs [123, [94], and [132]). 

Regarding claim 21, Chan et al. discloses administering an altered dose of the therapy to the subject (paragraphs [103]). 

 	Regarding claim 49, Chan et al. discloses that the subject is receiving, or has received, a different therapy comprising a therapeutic agent or modality other than an inhibitor of PD-1 or PD-L1 (paragraphs [15], [95], and [83]). 

Regarding claim 51, Chan et that the therapy is administered sequentially or at different times [e.g. after cessation of the different therapy] (paragraph [83]).

Regarding claim 59, Chan et that the inhibitor of PD-1 is the anti-PD-1 antibody pembrolizumab (paragraph [95]). 

Regarding claim 76, Chan et al. teaches a system for evaluating a subject having a melanoma (abstract, paragraph [23]), comprising: (a) acquire a value of responder status to a therapy comprising an inhibitor of PD-1 or PD-L1 for the subject (paragraphs [15] and [95]) wherein said value of responder status comprises a measure of the tumor mutational burden in a melanoma sample, or a sample derived from the melanoma, from the subject (paragraphs [126], [129], [94], [123]); (b) identify the subject as a responder a complete responder, a partial responder, or non-responder to the therapy, wherein a value of responder status equal to or greater than a reference value of responder status indicates that said subject is, or is likely to be, a responder, or will respond, or will likely respond, to the therapy; or wherein a value of responder status less than a reference value of responder status indicates that said subject is, or is likely to be, a non-responder, or will not respond, or will not likely respond, to the therapy, thereby evaluating the subject (paragraph [94] and [62]).  Furthermore, Chan et al. teach utilizing compute programs to calculate their method (paragraph [32], [62], [137], and [156]), which would require a computer with a processor connected to a memory.  



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 5, 6, 11, 12, 13, 22, 24, 35, 39, 44 and  63 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (WO 2015/103037 A2) as applied to claims 1-4, 9, 21, 49, 51, 59, and 76 above, and further in view of Rizvi et al (“Mutational Landscape Determines Sensitivity to PD-1 Blockade in Non-Small Cell Lung Cancer” Cancer Immunology (2015) Volume 348(6230), pages 124-128).

Chan et al. is applied as above. 
However, Chan et al. do not teach the level of one or more somatic alterations in a set of genes in Table 1; increased level of one or more somatic alteration in a set of genes in Table 1; a decreased level of somatic alterations in a predetermined set of gene in Table 1. 

Regarding claim 5, Rizvi et al. teaches analyzing somatic mutations in all exomes while measuring TMB, which would include the genes in Table 1 (page 124, third column, last paragraph to page 125, second column, supplementary Tables S4 and S5). 

Regarding claim 6, Rizvi et al. teach determining the pattern of mutational changes in all exomes which would include determining if the somatic alterations have increased in the genes in Table 1 (page 124, third column, last paragraph to page 125, second column, supplementary Tables S4 and S5).

Regarding claim 11, Rizvi et al. teach determining the pattern of mutational changes in all exomes which would include determining if the somatic alterations have increased in the genes in Table 1 (page 124, third column, last paragraph to page 125, second column, supplementary Tables S4 and S5).

Regarding claim 12, Rizvi et al. teach determining the pattern of mutational changes in all exomes which would include determining if the somatic alterations have decreased or remained unchanged in the genes in Table 1 (page 124, third column, last paragraph to page 125, second column, supplementary Tables S4 and S5).

Regarding claim 13, Rizvi et al. teach determining the pattern of mutational changes in all exomes which would include a set of genes of 300 or more genes in Table 1 (page 124, third column, last paragraph to page 125, second column, supplementary Tables S4 and S5).

Regarding claim 22, Rizvi et al. teach determining the pattern of mutational changes in all exomes which would include a set of genes of 300 or more genes in Table 1 (page 124, third column, last paragraph to page 125, second column, supplementary Tables S4 and S5).

Regarding claim 24, Rizvi et al. teach determining the pattern of mutational changes in all exomes which would include determining if the somatic alterations have increased in the genes in Table 1 (page 124, third column, last paragraph to page 125, second column, supplementary Tables S4 and S5).

Regarding claim 35, Rizvi et al. teach analyzing somatic mutation ins NF1 while measure TMB (supplementary Tables S4 and S5).

Regarding claim 39, Rizvi et al. teach analyzing somatic mutation ins NF1 while measure TMB (supplementary Tables S4 and S5).

Regarding claim 44, Rizvi et al. teach analysis of C to T transitions in the exomes while detecting TMB, which would include 20 or more C to T transitions in Table 1 (page 124, third column, last paragraph, and supplementary Tables S4 and S5). 

Regarding claim 63, Rizvi et al. teach where TMB is measured using the total number of somatic non-synonymous mutations in a tumor (abstract, page 124, second column, last paragraph). 

It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the references of Chan et al. and Rizvi et al.  Chan et al. teach that their claimed invention may be applied to melanoma or non-small-cell lung carcinoma (page 4, paragraph [23]).  Thus, one of skill in the art would have been motivated to utilize the cancer data in Rizvi et al. the method of Chan et al.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success, since Chan et al. states their method may be applied to melanoma or non-small-cell lung carcinoma. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1631